UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SERVICE EMPLOYEES INTERNATIONAL :
UNION NATIONAL INDUSTRY PENSION :
FUND, et al.,                   :
                                :
     Plaintiffs,                :                          Civil Action No.:       12-1904 (RC)
                                :
     v.                         :                          Re Document No.:        43
                                :
BRISTOL MANOR HEALTHCARE        :
CENTER, INC.,                   :
                                :
     Defendant.                 :

                                   MEMORANDUM OPINION

   GRANTING PLAINTIFFS’ PETITION FOR ATTORNEYS’ FEES AND COSTS AND ADDITIONAL
                                    DAMAGES

                                       I. INTRODUCTION

       In this action, Plaintiffs Service Employees International Union Industry Pension Fund

(“the Fund”) and associated trustees seek an award of attorneys’ fees and costs and additional

damages incurred in the course of a claim against Defendant Bristol Manor Healthcare Center,

Inc. (“Bristol Manor”) for failure to pay required contributions to the Fund, as required under the

parties’ collective bargaining and trust agreements, in violation of the Employee Retirement

Income Security Act of 1974 (“ERISA”) 1 and the Labor Management Relations Act of 1947

(“LMRA”). 2 See Pls.’ Pet. For Att’ys’ Fees and Costs & Add’l Damages, ECF No. 43

[hereinafter Pls.’ Pet.]. Plaintiffs also request attorneys’ fees associated with preparing their reply



       1
        Pub. L. No. 93-406, §§ 3(3), 3(37), 88 Stat. 829, 833, 839 (codified as amended at 29
U.S.C. §§ 1002(3), 1002(37)).
       2
           Pub. L. No. 80-101, 61 Stat. 136 (codified as amended at 29 U.S.C. §§ 141–97).
to Defendant’s opposition. See id. Defendant disputes Plaintiffs’ entitlement to attorneys’ fees

and, in the alternative, the reasonableness of the fee request and the request for additional

damages. See Def.’s Br. Supp. Opp’n Pls.’ Appl. Att’ys’ Fees & Costs & Add’l Damages, ECF

No. 46 [hereinafter Def.’s Opp’n]. The Court concludes that Plaintiffs are entitled to attorneys’

fees for their original litigation, that their request is reasonable, and that they are entitled to the

additional damages. Plaintiffs are also entitled to attorneys’ fees for preparation of their reply. To

correct minor inconsistencies in Plaintiffs’ request, the Court uses amounts found in Plaintiffs’

original petition (minus a deduction for a duplicative entry) to award fees. Accordingly, the

Court grants Plaintiffs’ petition for attorneys’ fees and costs and additional damages in the

amount of $33,064.90. 3


                                  II. FACTUAL BACKGROUND

        The Court set out extensive factual background in its Memorandum Opinion granting

Plaintiffs’ Motion for Summary Judgment, and only salient facts are laid out here. See SEIU

Nat’l Indus. Pension Fund v. Bristol Manor Healthcare Ctr., No. 12-1904, 2016 WL 354873

(D.D.C. Jan. 28, 2016); see also Jan. 28, 2016 Mem. Op., ECF No. 42 [hereinafter Mem. Op.].

Defendant Bristol Manor entered into a collective bargaining agreement with 1199 SEIU United

Healthcare Workers East, New Jersey Region. See Pls.’ Statement Ex. 1, at 8, 40, ECF No. 36-1



        3
          The Court recognizes minor inconsistencies in the amount Plaintiffs seek to recover. In
their original petition, Plaintiffs request $33,298.85, when in fact the totals for each category add
up to $33,298.90. See Pls.’ Pet at 3. Plaintiffs also acknowledge that their initial petition
duplicated a $234.00 entry. See Pls.’ Reply at 9 n.2, ECF No. 47. In their reply, Plaintiffs
accidentally duplicate their request for $405.15 in costs (which had already been included in the
original petition’s aggregated request for attorneys’ fees and costs) and transpose two numbers in
their request for additional damages. See id. at 9. Accordingly, the Court corrects these errors by
deducting $234.00 from the total of the individual categories in Plaintiffs’ original request to
reach an award of $33,064.90.


                                                    2
[hereinafter Collective Bargaining Agreement]. The agreement required Bristol Manor to make

contributions to the Fund based on the number of hours worked by employees, including

Certified Nursing Assistants; dietary, housekeeping, and recreational aides; Licensed Practical

Nurses; and other employees. See id. at 8. Pursuant to the collective bargaining agreement,

Bristol Manor agreed to be bound to a trust agreement that established the Fund and the Fund’s

collection polices, which obligated Bristol Manor to send required contributions and remittance

reports to the Fund. See id. at 33; see also Pls.’ Statement Ex. 2, ECF No. 36-2 [hereinafter Trust

Agreement]; Pls.’ Statement Ex. 3, ECF No. 36-3 [hereinafter Collections Policy].

       The Fund set procedures for collecting contributions through a “Statement of Policy for

Collection of Delinquent Contributions.” See generally Collections Policy. Contributions had to

be made “by the 15th of the month following the month in which work was performed for which

the contributions are owed” and be accompanied by remittance reports. Id. §§ 2.1, 2.2. Both the

Trust Agreement and Collections Policy declared that the Fund could collect interest and

liquidated damages on delinquent contributions in addition to attorneys’ fees and costs in the

event a lawsuit was filed. See Trust Agreement Art. III, § 3.2; Collections Policy §§ 2.4, 5.1–5.4.

Both policies stated that these obligations were “contractual in nature and independent of

provisions of ERISA” that governed awards of attorneys’ fees, codified at 29 U.S.C. § 1132(g).

Collections Policy § 5.5. Between May 2010 and June 2015, the Fund received many of the

required contributions late, and some contributions were not received at all. See Anderson Decl.

Exs. A–C, ECF No. 36-6; Janinski Decl. Ex. A, ECF No. 37-4. The Fund accordingly assessed

interest and liquidated damages on Bristol Manor’s late and unpaid contributions. See Anderson

Decl. Exs. A–C; Janinski Decl. Ex. A.




                                                 3
       Plaintiffs filed suit under ERISA and LMRA to collect the unpaid contributions, interest,

and liquidated damages owed them by Bristol Manor and to obtain audit documents. See Compl.

1–2, 6, ECF No. 1. After over nearly a year of delay due to difficulties serving Bristol Manor, the

clerk entered default in favor of Plaintiffs; the Court later vacated the entry of default and

allowed the case to proceed to discovery. See SEIU Nat’l Indus. Pension Fund v. Bristol Manor

Healthcare Ctr., 307 F.R.D. 37, 39–43 (D.D.C. 2014) (spelling out this case’s history in greater

detail). After discovery, Plaintiffs moved for summary judgment on their claims against Bristol

Manor. See Pls.’ Mot. Summ. J., ECF No. 36. Plaintiffs sought outstanding contributions,

liquidated damages, interest, and attorneys’ fees and costs. See Pls.’ Mem. P. & A. Supp. Mot.

Summ. J. at 1, 8, ECF No. 36. The Court granted Plaintiffs’ motion and directed both parties to

“submit briefing on the appropriate award of fees and costs.” See Mem. Op. at 29.

       Plaintiffs now petition for attorneys’ fees and costs and additional damages. See

generally Pls.’ Pet. Following their reply, Plaintiffs ultimately seek $19,023.60 in attorneys’ fees

and costs and $14,014.25 in additional damages for the period of June 2015 through December

2015. 4 See Pls.’ Reply at 9, ECF No. 47.


                                          III. ANALYSIS

                          A. Plaintiffs’ Entitlement to Attorneys’ Fees

       The parties dispute whether Plaintiffs are entitled to attorneys’ fees under ERISA. A

court “in its discretion” may award “a reasonable attorney’s fee and costs of action to either

party” for any action arising under ERISA. 29 U.S.C. § 1132(g)(1). If the action is brought under


       4
         The request includes a $234 reduction from the previous amount sought for attorneys’
fees because Plaintiffs corrected a duplicated entry. See Pls.’ Reply at 9 n.2. The request,
however, also includes several accounting errors. Accordingly, the Court does not award the full
amount requested by the Plaintiffs in their reply. See supra note 3.


                                                  4
section 1145 to recover contributions to a multiemployer plan pursuant to a collective bargaining

agreement, however, “the court shall award the plan . . . reasonable attorney’s fees and costs of

the action” if the plan receives a judgment in its favor. Id. § 1132(g)(2)(D) (emphasis added).

The award of attorneys’ fees under section 1132(g)(2) is mandatory and “does not fall to the

discretion” of a court. Connors v. Brady-Cline Coal Co., 668 F. Supp. 5, 10 (D.D.C. 1987); see

also United Retail & Wholesale Emps. Teamsters Union v. Yahn & McDonnell, Inc., 787 F.2d
128, 134 (3d Cir. 1986) (“[T]he language of [section 1132(g)(2)] is mandatory.”); Trs. of

Amalgamated Ins. Fund v. Geltman Indus., 784 F.2d 926, 931 (9th Cir. 1986) (“[F]ees are

mandatory . . . under 29 U.S.C. § 1132(g)(2).”); 4 Alba Conte, Attorney Fee Awards § 27:3 (3d

ed. 2016) (explaining that “§ 1132(g)(2) is mandatory”). The purpose of this provision is to

“encourage enforcement of employer contributions” and protect funds from “the high cost of

litigation and collection expenses.” Sheet Metal Workers Health & Welfare Tr. Fund v. Big D

Serv. Co., 876 F.2d 852, 854 (10th Cir. 1989) (per curiam).

        Defendant argues that section 1132(g) requires a two-step test. Under the first step, a

court must first decide if a party is entitled to attorneys’ fees at all using five factors described in

Eddy v. Colonial Life Insurance Co. of America, 59 F.3d 201 (D.C. Cir. 1995). See Def.’s Opp’n

at 4. If the court finds that the party is entitled to fees, Defendant argues, then a court must apply

the lodestar analysis by multiplying the number of reasonable hours by the reasonable hourly rate

to determine the amount of the award. See id. Defendant asserts that Plaintiffs are not entitled to

attorneys’ fees because they cannot demonstrate bad faith or that such an award is “necessary as

a deterrent.” See id. at 5. Finally, Defendant states that Plaintiffs should not be “rewarded . . . for

muddying the waters” by providing inconsistent amounts of what was owed to Plaintiffs in

contributions to the Fund. See id.




                                                   5
       As Plaintiffs correctly state in their reply, Defendant fails to consider the applicability of

section 1132(g)(2) to Plaintiffs. Pls.’ Reply at 1–2. Plaintiffs have brought their action under

section 1145 and received a judgment in their favor. Thus, they fulfill the requirements of section

1132(g)(2) and are entitled to “reasonable attorney’s fees and costs of the action.” 29 U.S.C. §

1132(g)(2)(D). Because an award under section 1132(g)(2) is mandatory, the Court does not

consider factors as it would be required to do in a petition for attorneys’ fees under section

1132(g)(1).5

                 B. Reasonableness of Plaintiffs’ Request for Attorneys’ Fees

       Defendant argues in the alternative that Plaintiffs’ request for attorneys’ fees must be

“adjust[ed] down” because Plaintiffs have failed to meet the burden of demonstrating that their

request is reasonable. See Def.’s Opp’n at 5. A reasonable attorneys’ fee is initially calculated by

“multiplying the number of hours reasonably expended on the litigation times a reasonable

hourly rate.” Blum v. Stenson, 465 U.S. 886, 888 (1984). This produces the lodestar figure,

which is subject to revision upward “only in ‘exceptional’ circumstances,” Murray v.

Weinberger, 741 F.2d 1423, 1428 (D.C. Cir. 1984) (quoting Blum, 465 U.S. at 897), but may be




       5
          Defendant cites Eddy and Todd v. AIG Life Insurance Co., 47 F.3d 1448, 1451 (5th Cir.
1995) to support its argument that a two-part test should be used to determine the award of
attorneys’ fees in this case. But neither case was brought under section 1145 for delinquent
payments to a multiemployer plan pursuant to a collective bargaining agreement. See Eddy, 59
F.3d at 202 (allegation that defendant “violat[ed] its fiduciary duty . . . with respect to [a] group
health and life insurance plan[]”); Todd, 47 F.3d at 1451 (allegation that “defendants breached
their fiduciary duties under . . . §§ 1104(a) and 1109(a)”). Thus, each court had discretion under
section 1132(g)(1) to award attorneys’ fees.
        Even if the Court had discretion to refuse an award of attorneys’ fees, Defendants are
contractually bound to pay Plaintiffs attorneys’ fees and costs in the event of a lawsuit under the
Collections Policy. See Collections Policy § 5.5 (stating that the “obligations to pay [attorneys’]
fees chargeable under this policy are contractual in nature and independent of provisions of
ERISA”).


                                                  6
adjusted downward “by a reasonable percentage” due to inconsistencies in billing records or

requests. See, e.g., Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 973 (D.C. Cir. 2004).6

                                           1. Hourly Rate

       Courts first consider the reasonableness of the hourly rate. See Role Models, 353 F.3d at

968. The reasonableness of a rate is calculated by reference to the “prevailing market rates in the

relevant community.” In re Olson, 884 F.2d 1417, 1423 (D.C. Cir. 1989) (quoting Blum, 465
U.S. at 895). Because of the “inherent[] difficult[y]” in determining this rate, fee applicants are

required to “produce satisfactory evidence . . . that the requested rates are in line with those

prevailing in the community.” Blum, 465 U.S. at 895 n.11. This Circuit has traditionally accepted

updated versions of the Laffey Matrix to establish the prevailing market rate in the community

for certain types of complex federal court litigation. See Role Models, 353 F.3d at 970; see also

Covington v. District of Columbia, 57 F.3d 1101, 1105 (D.C. Cir. 1995). Compensation at

market rates is allowed for attorneys, paralegals, and law clerks. See In re Donovan, 887 F.2d
982, 992–93 (D.C. Cir. 1989).

       Plaintiffs have met their burden to demonstrate that their hourly rates are reasonable.

Plaintiffs reference the Laffey Matrix and indicate that fee awards in many types of cases in this

Circuit are made at that rate. Plaintiffs then demonstrate that the rates they seek are significantly

below the Laffey rates. See Pls.’ Ex. 2, ECF No. 43-2. Plaintiffs additionally provide the rates at

which each lawyer, paralegal, and law clerk at their law firm billed and their requisite amount of

experience to inform comparisons to the Laffey Matrix. See Pls.’ Ex. 1 ¶¶ 4, 6, ECF No. 43-1.


       6
          Murray and several other cases cited involved awarding attorneys’ fees under fee-
shifting statutes other than ERISA. However, courts have traditionally relied on case law arising
under fee-shifting statutes in general to govern the reasonableness analysis of attorneys’ fees.
See, e.g., Role Models, 353 F.3d at 968 (“Throughout our analysis, we will rely on [Equal Access
to Justice Act] precedent as well as on case law arising under other fee-shifting statutes.”).


                                                  7
Defendant does not substantially contest the reasonableness of the Plaintiffs’ rate. 7 Accordingly,

given the lack of countervailing evidence, the Court finds that Plaintiffs’ hourly rate is

reasonable.

                                   2. Number of Hours Requested

        Once the hourly rate is determined, courts evaluate the reasonableness of the number of

hours requested. The party requesting fees has the burden to establish that the number of hours in

its fee request is reasonable, and it must provide documentation that is of “sufficient detail and

probative value” to allow the court to evaluate “with a high degree of certainty” whether the

hours were “reasonably expended.” In re Olson, 884 F.2d at 1428 (emphasis omitted) (quoting

United Slate, Tile, & Composition Roofers v. G & M Roofing & Sheet Metal Co., 732 F.2d 495,

502 n.2 (6th Cir. 1984)). Courts examine several attributes of the documentation provided by the

requesting party to assess the reasonableness of the number of hours requested, including

duplication of time entries, insufficient detail in billing descriptions, block billing, and billing

inconsistencies. See generally Role Models, 353 F.3d at 970–74 (analyzing these factors in a

motion for attorneys’ fees under Equal Access to Justice Act). If a district court finds that the

requesting party has failed to document its hours sufficiently, it may “reduce the award [of

attorneys’ fees] accordingly.” See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

        Defendant argues that Plaintiffs’ documents contain block billing entries that “ma[ke] it

impossible to decipher how much time was spent on a particular task.” Def.’s Opp’n at 6.

Defendant cites two particular instances of purported block billing. In the entries for April 18,

2014 and May 30, 2014, Defendant takes issue with the failure of Plaintiffs to indicate how much



        7
        The Court notes that “perfunctory and undeveloped arguments . . . are deemed waived.”
See Johnson v. Panetta, 953 F. Supp. 2d 244, 250 (D.D.C. 2013).


                                                   8
time was billed to each distinct task in the billing descriptions. 8 Defendant also asserts that the

entry for April 18, 2014 billed for a National Labor Relations Board (“NLRB”) matter, which it

claims is not related to the instant litigation. See id.

        Defendant analogizes to Role Models to support its argument about block billing. There,

the D.C. Circuit found that Role Models satisfied the statutory requirements for an award of

attorneys’ fees, but that Role Models “failed to justify the amount it [sought].” See Role Models,
353 F.3d at 965. The court found that Role Models had “lump[ed] together multiple tasks,

making it impossible to evaluate their reasonableness.” Id. at 971. One such entry included 10.25

hours for six tasks and another 1.25 hours for four tasks; both included bankruptcy matters that

were not relevant to the litigation at hand. See id.

        But the problems in Role Models were much more “pervasive” than those in the instant

litigation. See Fitts v. Unum Life Ins. Co. of Am., 680 F. Supp. 2d 38, 42 (D.D.C. 2010); see also

DL v. District of Columbia, 256 F.R.D. 239, 245 & n.12 (D.D.C. 2009) (instances of block

billing were not “nearly as egregious” as those in Role Models). Extensive block billing is

inappropriate, but fee applications “need not present ‘the exact number of minutes spent nor the

precise activity to which each hour was devoted.’” Nat’l Ass’n of Concerned Veterans v. Sec’y of

Def., 675 F.2d 1319, 1327 (D.C. Cir. 1982) (quoting Copeland v. Marshall, 641 F.2d 880, 891

(D.C. Cir. 1980) (en banc)). Indeed, most of Plaintiffs’ billing entries describe a discrete task and

bill less than one hour. See generally Pls.’ Ex. 1 at 6–19. Many of the entries that are over one

hour specify a single task; even the entries that are not limited to a single task list several that all


        8
          The entry for April 18, 2014 billed 0.5 hours and reads “[t]elephone conference with
Employer attorney, review NLRB settlement agreement, attorney conference.” See Pls.’ Ex. 1 at
8. The entry for May 30, 2014 billed 2.6 hours and reads “[r]eview motion to set aside default;
review settlement agreement; review email for correspondence re: motion for default judgment.”
See id. at 9.


                                                    9
involve one filing. See, e.g., id. at 16 (entry on August 7, 2015 for 6.2 hours describes six tasks

related to drafting and filing the motion for summary judgment). Thus, the Court finds that the

limited block billing in Plaintiffs’ billing records does not itself make their request for attorneys’

fees unreasonable. 9

       Defendant further argues that Plaintiffs’ documentation contains duplicative entries.

Defendant cites two entries on October 10, 2014 that are identical. 10 In their reply, however,

Plaintiffs recognized and corrected the only cited duplicative entry, adjusting down their request

for fees and costs accordingly. See Pls.’ Reply at 6. Defendant cites no additional examples of

duplicative entries, and the Court can find none. This small error that was corrected quickly does

not justify an overall reduction of the fee petition.

       Defendant also argues that Plaintiffs improperly billed 29.7 hours to draft and file a

summary judgment motion and reply that are “virtually identical” to similar motions filed in

three other pension fund contribution claims handled by the same firm. See Def.’s Opp’n at 6–7.

This claim is also unpersuasive. As Plaintiffs assert, each summary judgment motion involved

distinct factual situations, including different collective bargaining agreements and different

parties. See id. The Court concludes that 26.7 hours is a reasonable amount of time to spend on a

summary judgment motion, even if it is a routine motion that is similar to other motions filed in

similar cases. This modest amount of time expended by Plaintiffs does not nearly approach the




       9
         Defendant’s additional claim that Plaintiffs improperly billed for work on April 18,
2014 on the “NLRB settlement” is easily refuted. As Plaintiffs assert in their reply, Defendant
“produced the settlement” itself as part of its argument for why Bristol Manor was not liable for
contributions. See Pls.’ Reply at 4. Thus, Plaintiffs properly billed for research on the NLRB
settlement because they needed to prepare their response to Defendant’s argument.
       10
          Both entries bill 0.6 hours for “[r]eview correspondence from court re: substitution of
counsel; update report.” See Pls.’ Ex. 1 at 10.


                                                  10
excessive billing addressed in Role Models. Compare Pls.’ Ex. 1 at 19 (55.15 total hours billed),

with Role Models, 353 F.3d at 972 (over 1000 hours spent on the litigation).

                                     C. Additional Damages

       Plaintiffs also request additional damages for the period of June 2015 through December

2015. Plaintiff asserts that the Fund’s records show that Defendant owes $11,114.03 in unpaid

contributions for work performed at three sites governed by the collective bargaining agreement.

See Pls.’ Pet. at 3. Plaintiffs also seek $704.42 in interest and $2,222.80 in liquidated damages.

This adds up to $14,041.25 in additional damages. See Pls.’ Pet. at 3–4. Defendant states that this

demand should be denied because Plaintiffs have failed to fulfill their obligation to bargain

collectively under the LMRA. See Def.’s Opp’n at 7. Defendant also claims that Plaintiffs seek

to “unilaterally increase the percentage Bristol Manor must contribute” to the Fund, and that it

“fully complied” with the terms of the collective bargaining agreement. See id. at 8, 10.

Defendant’s arguments are unavailing.

       As Plaintiffs state in their reply, Plaintiffs have not unilaterally sought an increase to the

contributions rate; the rate of contributions being sought for June 2015 through December 2015

is identical to the rate at which the Court issued a judgment for supplemental contributions. See

Mem. Op. at 19–20. Furthermore, any increase in contribution percentage has come from the

Fund’s Preferred Schedule, which Defendant agreed to follow in the contract between the two

parties. 11 See id. at 3–4. Accordingly, the Court awards Plaintiffs $14,041.25 in additional

damages for the period of June 2015 through December 2015.




       11
           Defendant’s argument that Plaintiffs have failed to uphold their duty to bargain under
the LMRA is difficult to follow. It appears that all of Defendant’s citations related to this issue
are to the National Labor Relations Act (“NLRA”), which is not at issue in this litigation. Given
the undeveloped nature of this argument, the Court need not go further to reject it. See Johnson,


                                                 11
                           D. Attorneys’ Fees in Preparing the Reply

        Plaintiffs also request that the Court award them attorneys’ fees “associated with

preparing [their] reply” because of the “frivolous objections” and “misrepresent[ations]” that

Defendant makes in its opposition to Plaintiffs’ petition. See Pls.’ Reply at 9. Courts look to the

underlying action to determine entitlement to fees incurred in pursuit of fees. See Am. Fed’n of

Govt. Emps., AFL-CIO, Local 3882 v. Fed. Labor Relations Auth., 994 F.2d 20, 22 (D.C. Cir.

1993) (“No matter what the purpose of an attorney’s fee provision . . . the availability of ‘fees for

fees’ is essential to carrying out Congress’ goal in including the provision in the first place.”).

Because “beneficiaries must be assured that they will be able to collect” fees to which they are

entitled, awarding “fees for fees” is appropriate if the litigants were entitled to fees in the

underlying action. See Bd. of Trs. of Hotel and Rest. Emps. Local 25 v. JPR, Inc., 136 F.3d 794,

808 (D.C. Cir. 1998) (applying this rule in the context of section 1132(g)(2)). Courts in this

District often credit time spent on subsequent fee litigation, including attorney time spent on

drafting a reply brief. See, e.g., Nat’l Sec. Counselors v. CIA, No. 11-442, 2016 WL 3029942, at

*2 n.2, *6 (D.D.C. May 25, 2016) (following a remand from the D.C. Circuit, crediting hours

spent on reply briefing in fees dispute, but reducing all fees by a reasonable percentage for other

reasons); Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec., 811 F. Supp. 2d 216, 240

(D.D.C. 2011) (granting fees for time “spent preparing and defending [a] motion for attorney’s

fees” (emphasis added)). The Court has already determined that Plaintiffs are entitled to fees in

their claim under section 1145 of ERISA. As such, the Court grants Plaintiffs’ request for

attorneys’ fees associated with this reply. But it is unclear to the Court why Plaintiffs did not also
953 F. Supp. 2d at 250 (“[p]erfunctory and undeveloped arguments . . . are deemed waived”)
(internal quotation marks and citations omitted).


                                                  12
seek fees for preparation of the petition as well. Accordingly, within two weeks of the docketing

of the contemporaneous order, Plaintiff is to submit evidence supporting the requested amount of

fees for the preparation of their reply and, if appropriate, the fee petition itself.


                                         IV. CONCLUSION

        For the foregoing reasons, Plaintiffs’ petition for attorneys’ fees and costs and additional

damages is GRANTED. An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.


Dated: June 30, 2016                                                   RUDOLPH CONTRERAS
                                                                       United States District Judge




                                                   13